IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: SESSIONS OF THE SUPREME             :   No. 494
       COURT OF PENNSYLVANIA               :   Judicial Administration
       FOR THE YEAR 2019                   :   Docket


                                       ORDER

PER CURIAM:

      AND NOW, this 5th day of January, 2018, it is ordered that the
argument/administrative sessions of the Supreme Court of Pennsylvania shall be held in
the year 2019 as follows:


       Philadelphia                    February 5th
      (Administrative Session)

      Philadelphia                     March 4th through March 8th

      Harrisburg                       March 26th
      (Administrative Session)

      Pittsburgh                       April 8th through April 12th

      Harrisburg                       May 13th through May 17th

      Pittsburgh                       June 4th
      (Administrative Session)

      Philadelphia                     September 9th through September 13th

      Pittsburgh                       October 15th through October 18th

      Harrisburg                       November 18th through November 22nd




     Additional argument/administrative sessions may be scheduled as the Court
deems necessary.